Citation Nr: 0520398	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-02 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The appellant is the widow of the 
veteran.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The appellant is the widow of the veteran and she claims that 
service connection is warranted for the cause of the 
veteran's death.  She claims that the veteran was exposed to 
asbestos while serving in the United States Navy and that his 
death from lung cancer is related to his military service.  

The record shows that the veteran served in the United States 
Navy.  Military records show that the veteran's MOS was 
ship's cook and that he served on the USS LST 612, and the 
USS LST 1026.  

In 1988, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997). Specific to 
claims stemming from exposure to asbestos, the VA must 
determine whether or not military records demonstrate 
evidence of asbestos exposure in service.  The VA must also 
assure development to determine whether or not there is pre-
service and/or post-service evidence of occupational or other 
asbestos exposure.  Finally, a determination must then be 
made as to the relationship between the veteran's asbestos 
exposure and his claimed disease.  See VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21(d)(1).  

The VA has recognized that during Word War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  See Department of 
Veterans Benefits (DVB) Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1998).  

The Board observes that the veteran was diagnosed with 
probable lung cancer during his lifetime.  Lung cancer has 
been found by VA to be one of the diseases associated with 
asbestos exposure.  See DVB Circular, supra.  The veteran's 
death certificate notes that he died on May [redacted], 2002, and                 
identifies probable lung cancer as the underlying cause of 
his death.  Private medical records show that in April 1980, 
the veteran was diagnosed as having a tumor of the right 
midlung, third inerspace, rule out neoplasm.  The final 
diagnosis was granuloa of the right lung.  A lung biopsy 
showed multiple small fibrocasueous granulomas.  He underwent 
a right thoracotomy.  

Private records show the veteran was hospitalized in January 
2002 for shortness of breath.  In an oncology consultation 
that same month, it was noted that an X-ray showed a lesion 
in the left upper lobe.  He had a 2 cm speculated mass in the 
left upper lobe that was highly suspicious for primary lung 
cancer.  A biopsy was noted to be too risky to perform due to 
the COPD.  The assessment was probable bronchogenic carcinoma 
in the left upper lobe.  In April 2002, the veteran had 
worsening problems with COPD.  The finding was, COPD and 
probable cancer of the lung.  

In view of the appellant's claim that the veteran was exposed 
to asbestos in service and the available medical evidence, an 
opinion must be obtained regarding whether the veteran was 
exposed to asbestos during service and had a present lung 
disease related to service.  See 38 U.S.C.A. § 5103A(d). 

In view of the foregoing, the case is hereby REMANDED to the 
RO for the following action:


1.  The RO should make a determination as 
to whether there is evidence that the 
veteran was exposed to asbestos during 
service.   If it is determined that the 
veteran was exposed to asbestos during 
service, the RO should forward the claims 
file to an appropriate VA doctor to 
review the record and render an opinion 
as to whether it is at least as likely as 
not (a probability of fifty percent or 
more) that the veteran's COPD and 
probable lung cancer were related to 
exposure to asbestos during his military 
service as a cook in the Navy.  A 
complete rationale for any opinion 
expressed should be included in the 
examination report.  In rendering this 
opinion, the examiner should review the 
veteran's medical history, as 
demonstrated in the claims file, 
including any chest x-rays or diagnostic 
testing.  

2.  The RO should review the file and 
ensure that the above noted directives 
are carried out in full.  If any are not, 
including not providing adequate 
responses to the medical opinions 
requested, corrective action must be 
taken.  38 C.F.R. § 4.2 (2004); see also 
Stegall v. West, 11 Vet. App. 268 (1998).  

3.  Thereafter, the RO should 
readjudicate the issue on appeal ensuring 
that the guidelines in VA Adjudication 
Procedure Manual M21-1, Part VI, 7.21 
have been followed.  If the determination 
remains unfavorable to the appellant, she 
and her representative should be 
furnished a supplemental statement of the 
case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The 
appellant and her representative should 
be afforded the applicable time period in 
which to respond.  




The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


